United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.Y., Appellant
and
CUSTOMS & BORDER PROTECTION,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2336
Issued: January 23, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 25, 2008 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ decision dated July 29, 2008. Under 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than 12 percent impairment to the right upper
extremity and a 12 percent permanent impairment to the left upper extremity.
FACTUAL HISTORY
On July 6, 2005 appellant, a 47-year-old technician, filed a claim for a bilateral carpal
tunnel condition causally related to employment factors. The Office accepted the claim for
bilateral carpal tunnel syndrome.
In a report dated February 14, 2006, Dr. Sayed Naveed, a general practitioner, stated that
appellant had pain, numbness and tingling in both hands, with weakness in the hand, neck pain
and tenderness around the elbow. He noted that these symptoms were worsening.

On May 6, 2008 appellant filed a Form CA-7 claim for a schedule award based on a
partial loss of use of her left and right upper extremities.
In a June 2, 2008 report, Dr. Mohammed Asgar, a specialist in internal medicine, found
that appellant had a 30 percent permanent impairment of the upper extremity due to loss of
function from decreased strength, a 30 percent impairment the upper extremity due to loss of
function resulting from sensory deficit, pain or discomfort, and a 30 percent impairment in the
thumb, second and third fingers. He found that appellant reached maximum medical
improvement in October 2007.
In a report dated June 20, 2008, an Office medical adviser found that appellant had a 12
percent right upper extremity impairment and a 12 percent left upper extremity impairment
pursuant to the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A. Guides) (5th ed.). He noted that he reviewed reports from Dr. Asgar and
other physicians of record. However, the Office medical adviser did not indicate which reports
he reviewed in rendering his impairment rating; nor did he specify the dates these reports were
issued.1 He further advised that “[n]o recent physician notes are currently available.” The
Office medical adviser stated:
“Per [physical therapy] note dated October 18, 2007, [appellant] currently
complains of wrist pain bilaterally and pain in both thumbs, [two] fingers, and a
middle finger. Decreased bilateral wrist range of motion and decreased grip
strength is noted.”
“It should be noted that in the absence of chronic regional pain syndrome,
impairment cannot be awarded for range of motion loss in conjunction with
compression neuropathies. It should also be noted that in compression
neuropathies, additional impairment values are not given for decreased grip
strength. No other detailed strength measurements are documented and no
atrophy is present.”
The Office medical adviser accorded appellant a 12 percent permanent impairment for
the right and left upper extremities based on the following findings: a Grade 4, 30 percent
pain/sensory deficit in the right median nerve distribution, pursuant to Table 16-10 at page 482
and Table 16-15, page 492, which yielded a 30 percent impairment; a 39 permanent impairment,
the maximum impairment allowed, multiplied by 30 percent, for a Grade 4 pain/sensory deficit.
He found that appellant reached maximum medical improvement on October 18, 2007.
On July 29, 2008 the Office granted appellant a schedule award for a 12 percent
impairment of his right upper extremity and a 12 percent impairment of her left extremity,
covering the period March 25 to October 18, 2008, for a total of 74.88 weeks of compensation.

1

The Office medical adviser did not cite a specific physician or indicate the specific source for the findings upon
which he relied.

2

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 set forth the
number of weeks of compensation to be paid for permanent loss, or loss of use of the members
of the body listed in the schedule. Where the loss of use is less than 100 percent, the amount of
compensation is paid in proportion to the percentage loss of use.3 However, the Act does not
specify the manner in which the percentage of loss of use of a member is to be determined. For
consistent results and to ensure equal justice under the law to all claimants, the Office has
adopted the A.M.A., Guides (fifth edition) as the standard to be used for evaluating schedule
losses.4
ANALYSIS
The Board finds that the case is not in posture for decision.
The Office medical adviser found in his June 20, 2008 report that appellant had a 12
percent impairment of her right upper extremity and a 12 percent impairment of her left
extremity. However, he did not specify the methods by which he calculated a 12 percent
bilateral upper extremity rating. The Office medical adviser did not examine appellant and
derived his 12 percent impairment ratings without indicating the source of the measurements
upon which he relied. He stated that he calculated 12 percent impairment based on a 30 percent
strength deficit, which is ratable for a Grade 3 sensory deficit at Table 16-10. The Board notes
that, while a Grade 3 sensory deficit at Table 16-10 yields a sensory deficit of 26 to 60 percent,
the Office medical adviser determined that appellant had a Grade 4 sensory deficit, which yields
a sensory deficit of 1 to 25. The Office medical adviser also did not provide any explanation of
how he used this calculation, in conjunction with Table 16-15, to render a 12 percent impairment
rating.
The Office medical adviser further stated that there were no current medical reports in the
record. The instant case file, however, contains a June 2, 2008 report from Dr. Asgar,
appellant’s treating physician, which the Office medical adviser apparently did not consider in
his June 20, 2008 impairment evaluation. Finally, the Office medical adviser did not indicate
which sections of Table 16-15 he relied on in calculating a 12 percent impairment rating in the
right and left upper extremities in the distribution of the median nerve to the thumb and index
finger, right side.5 The Board therefore finds that the Office erred in finding that appellant had a
12 percent impairment of the right and left upper extremities based on the opinion of the Office
medical adviser.

2

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

3

5 U.S.C. § 8107(c)(19).

4

20 C.F.R. § 10.404.

5

Table 16-15 provides a method for determining upper extremity impairments due to unilateral sensory or motor
deficits or to combined 100 percent deficits of the major peripheral nerves. A.M.A., Guides 492.

3

CONCLUSION
The Board finds that the case is not in posture for decision with regard to an impairment
based on the left and right upper extremities and the case is remanded for further development.
After such development as it deems necessary, the Office shall issue a de novo decision.
ORDER
IT IS HEREBY ORDERED THAT the July 29, 2008 decision is set aside and the case
is remanded to the Office of Workers’ Compensation Programs for further action consistent with
this decision of the Board.
Issued: January 23, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

